United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2595
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Daniel J. Lloyd

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                              Submitted: April 3, 2017
                                Filed: July 5, 2017
                                  [Unpublished]
                                 ____________

Before SMITH, Chief Judge, ARNOLD and SHEPHERD, Circuit Judges.
                             ____________

PER CURIAM.

       Daniel “Dirty” Lloyd entered a plea of guilty to a single count of conspiracy
to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C. § 846.
The district court1 sentenced him to a term of 188 months imprisonment. Lloyd
appeals contending that the sentence is substantively unreasonable. We affirm.

                                   I. Background

      In early 2015, undercover officers made several controlled buys of
methamphetamine from Bryn Huffman, who identified her boyfriend, Daniel “Dirty”
Lloyd, as her source for the drugs. During the final purchase, Huffman sat in the
undercover officer’s vehicle parked just outside Lloyd’s residence with Lloyd
standing nearby and directing the terms of the sale. Police subsequently seized 90.8
grams of methamphetamine from Lloyd’s apartment.

      At the time of the offense, twenty-eight year old Lloyd was on parole for a
prior controlled substance conviction. Lloyd’s adult criminal history includes
convictions for robbery, delivery or intent to deliver a controlled substance, domestic
assault, criminal mischief, resisting arrest, failure to appear on felony bond, and
marijuana possession. He also has prior adult convictions for possession or use of
drug paraphernalia, assault by mutual consent, criminal trespass, and disturbing the
peace, among others.

       Lloyd’s United States Sentencing Guidelines range was determined by the
district court to be 151 to 188 months. After overruling motions for upward variance
by the United States and for downward variance by Lloyd, the district court sentenced
Lloyd to 188 months incarceration.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -2-
                                    II. Analysis

       Lloyd contends that his 188-month sentence is substantively unreasonable.
“[W]e consider the substantive reasonableness of the length of the sentence under an
abuse-of-discretion standard.” United States v. Miller, 557 F.3d 910, 916 (8th Cir.
2009) (citing Gall v. United States, 552 U.S. 38, 51 (2007)). Substantive
reasonableness is reviewed “tak[ing] into account the totality of the circumstances.”
Gall, 552 U.S. at 51.

       In determining Lloyd’s sentence, we are satisfied that the district court
seriously considered Lloyd’s arguments and gave appropriate weight to all of the
relevant 18 U.S.C. § 3553(a) factors. “[A] sentencing court must consider the factors
enumerated in § 3553(a) when selecting a sentence.” United States v. Gray, 533 F.3d
942, 943 (8th Cir. 2008). “A court abuses its discretion if it fails to consider a
relevant factor that should have received significant weight; . . . gives significant
weight to an improper or irrelevant factor; or . . . considers only the appropriate
factors but in weighing those factors commits a clear error of judgment.” Miller, 557
F.3d at 917 (alterations in original) (internal quotation marks omitted). “[I]t will be
the unusual case when we reverse a district court sentence . . . as substantively
unreasonable.” United States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en
banc).

      First, Lloyd’s 188-month sentence is within the United States Sentencing
Guidelines range of 151 to 188 months and, therefore, is entitled to a presumption of
substantive reasonableness on appeal. See, e.g., United States v. Spotted Elk, 548
F.3d 641, 668 (8th Cir. 2008) (“A sentence within the Guidelines range is accorded
a presumption of substantive reasonableness on appeal . . . .”).

      Second, the district court was aware of the § 3553(a) factors, which were
illuminated in the sentencing hearing as the two sides argued their motions for

                                         -3-
sentences outside the Guidelines. The district court is not required to orally catalog
its findings under the § 3553(a) factors. Miller, 557 F.3d at 917 (“Although the court
is required to consider the relevant factors, it is not required to make specific findings
with respect to each factor considered.”). “[I]n determining whether the district court
considered the relevant factors in a particular case, the context for the appellate
court’s review is the entire sentencing record, not merely the district court’s
statements at the hearing.” Gray, 533 F.3d at 944 (internal quotation marks omitted).

       Here, the district court was fully apprised of “the nature and circumstances of
[Lloyd’s] offense and the history and characteristics of [Lloyd].” 18 U.S.C.
§ 3553(a)(1). “[A]ll that is generally required to satisfy the appellate court is
evidence that the district court was aware of the relevant factors.” United States v.
Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008). “[E]vidence that the district court was
aware of the relevant § 3553(a) factors required to be considered can be inferred from
the record.” United States v. Franklin, 397 F.3d 604, 607 (8th Cir. 2005). The court’s
awareness of the relevant factors can be inferred from its review of the original and
revised presentence investigation reports (PSR) and its acceptance of a downward
revision in the Guidelines sentence at the beginning of the sentencing hearing. The
inference is apparent because the revised PSR included material informing the court
regarding the offense conduct, computation of the Guidelines range, Lloyd’s criminal
history, Lloyd’s “personal and family data,” assessments of Lloyd’s physical and
emotional health, Lloyd’s substance abuse history, and Lloyd’s educational
level—clearly making the court aware of relevant § 3553(a) factors as the court
considered the downward revision.

       In addition, the district court was further made aware of Lloyd’s “history and
characteristics” while presiding over the sentencing hearing when it heard Lloyd’s
arguments such as: (1) “[A] lot of [Lloyd’s] trouble was due to drug and alcohol
use”; (2) Lloyd was the victim of “arrested development” such that “he has been 13
years old for the last 15 years”; and (3) “[Lloyd] didn’t have a solid upbringing.”

                                           -4-
Sentencing Tr. 7:9-7:11, 8:25-9:1, May 26, 2016, ECF No. 72. Similarly, the court
heard Lloyd’s emotional statement of love for his mother, who has a drug history of
her own and was in the courtroom to support Lloyd during sentencing. During its
argument for an upward variance, the government made the court aware of Lloyd’s
extensive past criminal history and the fact that Lloyd would likely be considered a
career criminal if records were available for one of his convictions from Texas.

       Likewise, the district court’s language mirrors the statute showing that it was
fully aware of other relevant § 3553(a) factors including “the need for the sentence
imposed—(A) to reflect the seriousness of the offense, to promote respect for the law,
and to provide just punishment for the offense; (B) to afford adequate deterrence to
criminal conduct; (C) to protect the public from further crimes of the defendant; and
(D) to provide the defendant with needed educational or vocational training, medical
care, or other correctional treatment in the most effective manner.” 18 U.S.C.
§ 3553(a)(2). Without mentioning the § 3553(a) factors by name, the court’s
language mirrored the statute almost verbatim as it overruled motions from both sides
and stated the reasons it chose a sentence within the Guidelines range, saying:

      Recognizing that the guidelines are advisory, the following sentence is
      imposed to reflect the seriousness of the offense, to promote respect for
      the law, to provide for just punishment, to afford deterrence, to protect
      the public against further crimes of the Defendant and, more generally,
      to satisfy all the statutory goals of sentencing, I sentence the Defendant
      to 188 months in prison.

Thus, the district court properly considered the statutory factors in arriving at Lloyd’s
sentence of 188 months.

                                   III. Conclusion

      After careful review of the record, we find that the district court committed no

                                          -5-
abuse of discretion, adequately considered the relevant § 3553(a) factors, and did not
impose a substantively unreasonable sentence.

      Affirmed.
                       ______________________________




                                         -6-